            Case 2:18-cr-00569-JD Document 1 Filed 12/10/18 Page 1 of 10




                         IN TTIE U\ITED S]'A'I'ES DISTRICT COT]RT

                    FOR THE EASTERN DIS'I'RIC't OF PENNSYVLANIA

TJNITED STATES OF AMERICA                               CRIMINAL NO.

                                                        DATE FILED:

CHARLES HOLLISTER                                       VIOLATION:
                                                        18 U.S.C. $ 371 (conspiracy to commit
                                                        health care fraud   - I count)
                                            INFORMATION

                                              COUNT ONE

                           (Consoiracv to Commit Health Care Fraud)

THE UNITED STATES ATTORNEY CIIARGES THAT:

       At   al1 times relevant   to this information:

                                           INTRODUCTION

       l.       Tricare was a federally funded health care program ofthe United States

Department of Defense ("DoD") Military Health System that provided coverage for DoD

beneficiaries worldwide, including active duty service members, National Guard and Reserve

members, retirees, their families and survivors. Individuals who received health care benefits

through Tricare are refened to as Tricare beneficiaries. The Defense Health Agency (*DHA"),

an agency of the DoD, was the military entity responsible for overseeing and administering the

Tricare program.

       2.       Ticare was a "health care benefit program"    as defined   by Title I 8, United States

Code, Section 24(b) and as that term is used in Title 18, United States Code, Section 1347.
             Case 2:18-cr-00569-JD Document 1 Filed 12/10/18 Page 2 of 10




        3.       Tricare provided coverage for certain prescription drugs, including certain

compounded drugs, which were medically necessary and prescribed by a licensed physician.

Express Scripts, Inc. ("Express Scripts") in St. Louis, Missouri, administered Tricare's

prescription drug benefits.

        4.       Tricare beneficiaries could   fill their prescriptions   through military pharmacies,

Tricare's home delivery program, network pharmacies, and non-network pharmacies.               Ifa
Tricare beneficiary chose a network pharmacy, the pharmacy would collect any applicable co-

pay from the beneficiary, dispense the drug to the beneficiary, and submit a claim for

reimbursement to Express Scripts. Express Scripts would then adjudicate the claim and

reimburse the pharmacy on behalf of Tricare.

        5.       "Compounding" was a practice in which a licensed pharmacist, or a licensed

physician, combined, mixed, or altered ingredients of a drug or multiple drugs to create a

medication tailored to the needs of an individual patient. "Compounding pharmacies" were

pharmacies that specialized in creating compounded medications.

        6.       Generally, compounded drugs may be prescribed by a physician when an FDA-

approved drug does not meet the health needs of a particular patient. Compounded medications

benefit patients who, among other things, need specific dosage strengths, are limited to a

particular route of administration, or need ingredients excluded from medications due to allergies

or other sensitivities.

        7.       From in or about May 2013 through in or about May 2015, a compounding

pharmacy located in the Eastem District of Pennsylvania known to the united states Attomey

(the "Compounding Pharmacy") submitted claims for reimbursement to Tricare for compounded




                                                     2
            Case 2:18-cr-00569-JD Document 1 Filed 12/10/18 Page 3 of 10




medications, including pain creams, scar creams, and wellness capsules. The Compounding

Pharmacy was a network pharmacy with Tricare.

       8.      Defendant CHARLES HOLLISTER was a sales representative for the

Compounding Pharmacy.

       9.      Person #1, whose identity is known to the United States Attomey, was a certified

nurse practitioner ("CNP") licensed in the state of North Carolina. Person #1 worked as a CNP

at a family medical practice located in Hickory, North Carolina, known to the United States

Attomey (the "Practice").

                                      THE CONSPIRACY

       10.        From in or about September 2014 through in or about May 2015, in the

Eastem District of Pennsylvania, and elsewhere, defendant

                                    CIIARLES HOLLISTER

together and with others known and unknown to the United States Attomey, including Person #1,

agreed, combined and conspired to commit an offense against the United States, that is, to

knowingly and willfully execute   a scheme and   artifice to defraud a health care benefit program,

that is, Tricare, and to obtain money and property owned by and under the control ofthat health

care benefit program, by means offalse and fraudulent pretenses, representations and promises,

in connection with the delivery ofand pa).rnent for health care benefits, items, and services, in

violation ofTitle 18, United States Code, Section 1347.

                                    MANNER AND MEANS

       It was part ofthe conspiracy that:




                                                  3
             Case 2:18-cr-00569-JD Document 1 Filed 12/10/18 Page 4 of 10




          11.      Beginning in or about September 2014, defendant CHARLES HOLLISTER

agreed to pay and paid kickbacks and bribes to Person        #l to induce   Person #1 to prescribe

compounded medications to Tricare beneficiaries through the Compounding Pharmacy.

         12.       From in or about September 2014 to in or about April 2015, Person #1 prescribed

compounded medications, including pain creams, scar creams, and wellness capsules to Tricare

benefi ciaries through the Compounding Pharmacy.

         13.       Defendant CHARLES HOLLISTER provided Person               #l with the personal

identifying information ofTricare beneficiaries for use in writing the prescriptions, including

names, addresses, social security numbers, dates        ofbirth, and insurance information. These

individuals were not patients of the Practice and, as defendant HOLLISTER well knew, Person

#   I conducted   no physical examination of the purported patients, and therefore did not properly

assess medical necessity, before    prescribing the compounded medications. Instead, Person          #I,


with defendant HOLLISTER's knowledge and agreement, occasionally conducted sham

telephone interviews of the beneficiaries. Person # I never declined to write a prescription for an

individual presented by defendant HOLLISTER.

         14.      At the urging ofdefendant CHARLES HOLLISTER, Person #l also prescribed

the compounded medications to relatives and to a handful olpatients ofthe Practice who were

Tricare beneficiaries. As defendant HOLLISTER well knew, Person              #l did so without

conducting any physical examination of the beneficiaries and without determining that the

medications were medically necessary.

         15.      Tricare paid approximately $1,002,407 in fraudulent claims to the Compounding

Pharmacy due to Person #1 's prescriptions.




                                                    4
                Case 2:18-cr-00569-JD Document 1 Filed 12/10/18 Page 5 of 10




           16.     Defendant CHARLES HOLLISTER received substantial commission from the

Compounding Pharmacy on these claims.

           17.     Defendant CHARLES HOLLISTER, in tum, used a portion of the commission he

received to pay kickbacks to Person      #l   on a recurring basis, usually monthly, in retum for

prescribing the compounded medications through the Compounding Pharmacy.

                                               OVERTACTS

           In furtherance of the conspiracy and to accomplish its object, defendant CHARLES

HOLLISTER and Person #1 committed the following overt acts, among others, in the Eastem

District of Pennsylvania and elsewhere:

           l.      In or about October 2014, defendant CHARLES HOLLISTER provided Person

#l with the personal identifoing information for      Patient A, a Tricare beneficiary whose identity

is known to the United States Attomey.

           2.      On or about November 4, 2014, with defendant CHARLES HOLLISTER'S

knowledge and agreement, Person        #l   prescribed scar cream and wellness capsules to Patient A

without conducting a physical examination and therefore without properly determining medical

necessity. Person    #l   forwarded the prescription, or caused the prescription to be forwarded, to

the Compounding Pharmacy, which resulted in the following fraudulent claims being billed to

Tricare:

  Description                  Date Dispcnsed             Date Processed         Amount Billed
  Scar Cream                   | 112012014                1v20t2014              $5,1 3 I .87
  Wellness Capsules             11/2012014                I I120t2014            $s,787.53

           3.      On or about November 2l ,2014, with defendant CHARLES HOLLISTER'S

knowledge and agreement, Person        #l   prescribed pain cream to Patient A without conducting a

physical examination and therefore without properly determining medical necessity. Person #l



                                                      5
              Case 2:18-cr-00569-JD Document 1 Filed 12/10/18 Page 6 of 10




forwarded the prescription, or caused the prescription to be forwarded, to the Compounding

Pharmacy, which resulted in the following fraudulent claim being billed to Tricare:

     Description             Date Dispensed                Date Processed         Amount Billed
     Pain Cream              1U2412014                     t1124/2014             $3,734.68

         4.        In or about December 2014, defendant CHARLES HOLLISTER paid, among

other kickbacks, approximately $300 to Person #1 for authorizing these prescriptions for Patient

A-

         5.        In or about December 2014, defendant CHARLES HOLLISTER provided Person

#l with the personal identifoing information for Patient B and Patient C, Tricare       beneficiaries

whose identities are known to the United States Attomey.

         6.        On or about December 26,2014, with defendant CHARLES HOLLISTER'S

knowledge and agreement, Person     #l   prescribed pain cream, scar cream, and wellness capsules

to Patient B without conducting a physical examination and therefore without properly

determining medical necessity. Person     #l      forwarded the prescription, or caused the prescription

to be forwarded, to the Compounding Pharmacy, which resulted in the following fraudulent

claims being billed to Tricare:

  Description                Date Dispensed                Date Processed         Amount Billed
  Pain Cream                 1213112014                    1213U20t4              $3,734.68
  Scar Cream                 1213112014                    12/3U2014              $6,41 l .04
  Wellness Capsules          1213112014                    12/3U2014              $s,787.53

         7.        On or about January 6, 2015, with defendant CHARLES HOLLISTER'S

knowledge and agreement, Person     #l   prescribed pain cream, scar cream, and wellness capsules

to Patient C without conducting a physical examination and therefore without properly

determining medical necessity. Person     #   I   forwarded the prescription, or caused the prescription




                                                       6
             Case 2:18-cr-00569-JD Document 1 Filed 12/10/18 Page 7 of 10




to be forwarded, to the Compounding Pharmacy, which resulted in the following fraudulent

claims being billed to Tricare:

  Description                  Date Dispensed           Datc Processed             Amount Billed
  Pain Cream                   U812015                  t/8/2015                   $3,734.68
  Scar Cream                   U8t201s                  t/8/201s                   $6,41 I .04
  Wellness Capsules            v8t201s                  t/8/201s                   $s,787.53

       8.       In or about February 2015, defendant CHARLES HOLLISTER paid, among other

kickbacks, approximately $600 to Person #1 for authorizing these prescriptions for Patient B and

Patient C.

       9.       In or about February 2015, defendant CHARLES HOLLISTER provided Person

#l with the personal identifying information for    Patient D and Patient E, Tricare beneficiaries

whose identities are known to the United States Attomey.

        10.     On or about March2,2015, with defendant CIIARLES HOLLISTER'S

knowledge and agreement, Person       #l   prescribed pain cream, among other compounding

medications, to Patient D without conducting a physical examination and therefore without

properly determining medical necessity. Person      #   I   forwarded the prescription, or caused the

prescription to be forwarded, to the Compounding Pharmacy, which resulted in the following

fraudulent claim being billed to Tricare:

  Description                 Date Dispensed            Date Processed             Amount Billed
  Pain Cream                  3/12t2015                 3il2/2015                  $3,682.55

       1   1.   On or about March 12,2015, with defendant CHARLES HOLLISTER'S

knowledge and agreement, Person #1 prescribed pain cream and scar cream to Patient E without

conducting a physical examination and therefore without properly determining medical

necessity. Person   #l   forwarded the prescription, or caused the prescription to be forwarded, to




                                                    7
             Case 2:18-cr-00569-JD Document 1 Filed 12/10/18 Page 8 of 10




the Compounding Pharmacy, which resulted in the following fraudulent claims being billed to

Tricare:

  Description              Date Dispensed             Date Processed         Amount Billed
  Pain Cream               3t13t2015                  3^3/2015               s3,662.55
  Scar Cream               3l3t 12015                 3/31/2015              $6,241.56

           12.   On or about March24,2015, with defendant CHARLES HOLLISTER'S

knowledge and agreement, Person    #l   prescribed wellness capsules to Patient E without

conducting a physical examination and therefore without properly determining medical

necessity. Person #1 forwarded the prescription, or caused the prescription to be forwarded, to

the Compounding Pharmacy, which resulted in the following fraudulent claim being billed to

Tricare:

  Description              Date Dispensed             Date Processed        Amount Billed
  Wellness Capsules        3/2512015                  3125t2015             $t,827 .52

           13.   On or about March 24,2015, with defendant CHARLES HOLLISTER'S

knowledge and agreement, Person # I prescribed scar cream to Patient D without conducting a

physical examination and therefore without properly determining medical necessity. Person #l

forwarded the prescription, or caused the prescription to be forwarded, to the Compounding

Pharmacy, which resulted in the following fraudulent claim being billed to Tricare:

  Description              Date Dispensed             Date Processed        Amount Billed
  Scar Cream               3/2st20ts                  3/251201s             $6,261 .56

           14.   On or about March26,2015, with defendant CHARLES HOLLISTER'S

knowledge and agreement, Person #1 prescribed wellness capsules to Patient C without

conducting a physical examination and therefore without properly determining medical

necessity. Person #1 forwarded the prescription, or caused the prescription to be forwarded, to




                                                 li
                    Case 2:18-cr-00569-JD Document 1 Filed 12/10/18 Page 9 of 10




the Compounding Pharmacy, which resulted in the following fraudulent claim being billed to

Tricare:

  Description                       Date Dispensed               Date Processed         Amount Billed
  Wellness Capsules                 312612015                    3126/2015              $I   ,847.s2

           15.        On or about March 31, 2015, with defendant CHARLES HOLLISTER'S

knowledge and agreement, Person #1 prescribed wellness capsules to Patient B without

conducting a physical examination and therefore without properly determining medical

necessity. Person        #l   forwarded the prescription, or caused the prescription to be forwarded, to

the Compounding Pharmacy, which resulted in the following fraudulent claim being billed to

Tricare:

  Description                       Date Dispensed               Date Processed         Amount Billed
  Wellness Capsules                 3/3 I /201 5                 3l3t/2015              $3,582.21

           16.        In or about April 2015, defendant CHARLES HOLLISTER paid, among other

kickbacks, approximately $700 to Person #1 for authorizing these prescriptions for Patient B,

Patient C, Patient D, and Patient E.

           17   .     In or about April 2015, defendant CHARLES HOLLISTER provided Person #1

with the personal identiffing information for Patient F, a Tricare beneficiary whose identity is

known to the United States Attomey.

           18.        On or about   April24,2015, with defendant CHARLES HOLLISTER'S

knowledge and agreement, Person #1 prescribed pain cream, scar cream, and wellness capsules

to Patient F without conducting a physical examination and therefore without properly

determining medical necessity. Person              #l   forwarded the prescription, or caused the prescription

to be forwarded, to the Compounding Pharmacy, which resulted in the following fraudulent

claims being billed to Tricare:



                                                             9
         Case 2:18-cr-00569-JD Document 1 Filed 12/10/18 Page 10 of 10




  Description                Date Dispensed              Date Processed         Amount Billed
  Pain Cream                 4129/2015                   412912015              $3,735.30
  Scar Cream                 4/29/2015                   4t2912015              $6,35 r .20
  Wellness Capsules          4/2912015                   4/29/2015              $ 1,833.87


       19.      In or about May 2015, defendant CHARLES HOLLISTER paid, among other

kickbacks, approximately $300 to Person       #l for authorizing these prescriptions for Patient F.

                All in violation of Title   18, United States Code, Section 371.




                                                              aw^!/,t )
                                                          IAM M. McSWAIN
                                              s/     UNITEDSTATESATTORNEY




                                                    t0
